ORDER
PER CURIAM.
Harold Henderson (“Henderson”) appeals the judgment of the trial court following a jury trial in which he was convicted of one count of first-degree robbery, one count of ñrst-degree assault, and two counts of armed criminal action. On appeal, Henderson argues the trial court erred in denying his motion to suppress identification, and in overruling his objections at trial to evidence and arguments related to the witnesses’ identifications of Henderson because the pre-trial photographic lineup procedure was impermissi-bly suggestive, and rendered the pre-trial and in-court identifications unreliable. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended *219opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Mo. R. Civ. P. 84.16(b) (2015).